Citation Nr: 0611536	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-28 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a monthly rate greater than $66.60 for 
parents' Dependency and Indemnity Compensation (DIC) as of 
February 1, 2005.  

(The issue of entitlement to a monthly rate of DIC for an 
out-of-custody child greater than $241.00 (legislatively 
increased to $247.00 as of December 1, 2004 and to $257.00 as 
of December 1, 2005) is addressed in a separate decision.)  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 until 
his in-service death in July 1995.  The appellant is the 
veteran's mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision letter 
issued by the RO.  

In her April 2005 videoconference hearing, the appellant made 
a reference to apportionment of DIC payments made to the 
veteran's surviving spouse.  This matter has not been 
developed on appeal and is referred back to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

In a September 2004 decision letter, the RO granted DIC to 
the appellant at the parents' rate.  The initial monthly 
entitlement amount was determined to be $285.12 as of August 
1, 2004, and then $5.00 as of February 1, 2005 based on 
higher wages and interest.  

Subsequently, the appellant filed two Notices of Disagreement 
with this decision letter in September 2004 and February 
2005.  She specified that it was unfair for the initial 
disability award to be reduced to $5.00 per month.  

Based on an updated accounting of income and expenses 
submitted with the February 2005 Notice of Disagreement, the 
RO, in a February 2005 decision letter, altered the monthly 
award to $326.08 as of August 1, 2004; $339.08 as of December 
1, 2004 based on a legislative increase; and $66.60 as of 
February 1, 2005 based on anticipated higher earnings.  

While the Board is aware that the payment increase in the 
February 2005 decision letter is significant, the rate of 
payment as of February 1, 2005 is still markedly lower than 
the initial rate of payment.  

The Board thus finds that the February 2005 decision letter 
did not satisfy the Notices of Disagreement, and the 
appellant should be issued a Statement of the Case addressing 
this particular claim.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); 38 C.F.R. § 19.26 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The appellant should be furnished with a 
Statement of the Case addressing the 
issue of entitlement to a rate greater 
than $66.60 for parents' Dependency and 
Indemnity Compensation (DIC) as of 
February 1, 2005.  This issuance should 
contain all applicable laws and 
regulations, as well as an explanation of 
the appellant's rights and 
responsibilities in perfecting an appeal 
as to this matter.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


